Case: 20-10665      Document: 00515879849         Page: 1    Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 28, 2021
                                  No. 20-10665                            Lyle W. Cayce
                               Conference Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oma Michel Ungu,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:18-CR-308-2


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Oma Michel Ungu has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Ungu has not filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10665    Document: 00515879849         Page: 2   Date Filed: 05/28/2021




                                 No. 20-10665


   and the relevant portions of the record reflected therein. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2